Title: From John Adams to Thomas McKean, 24 September 1813
From: Adams, John
To: McKean, Thomas



Dear Sir
Quincy September 24. 1813

If I am committing an indiscretion, I hope you will pardon it. The Reverend Mr Henry Colman of Hingham, a Clergyman established in the Affections and Esteem of this Neighbourhood is on a Journey to Philadelphia. He has an Ardent desire to See the Old Patriots of the Revolution, and where can I look for an older one, than to Governor M. Kean? In addition to his professional Virtues of Piety and benevolence, he has the merit of Letters, Taste and Sense; if indeed these can be any addition to those.
As he will be a stranger in Philadelphia, you will probably hear of him, and not be displeased to know Something of his Character. He will esteem it an honour to present you with this Letter from your old Friend
John Adams